DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019, 11/11/2020 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

  	Claims 2-10 are rejected as dependent upon claim 1.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (20070264424 A1) in view of Wu et al. (PCT application, WO 02/084340 A1, PDF copy is attached with this communication).

Regarding claim 1, Wang  discloses a method for manufacturing an optical microlens arrays (see Fig.1A-8, particularly Fig. 4A-4I), wherein the method comprises:
providing a substrate (440+430, as in Fig. 4B) comprising a first side and an opposite second side, 
applying a photoresist (401) to the first side of the substrate at least in portions,
wherein, before applying the photoresist on the first side of the substrate, three-dimensional protrusions  (413, see paragraph [0121]) projecting over the respective substrate surface of the first side of the substrate are provided, and wherein these projecting three-dimensional protrusions (413) are provided at predetermined locations (as shown in Fig. 4H between adjacent prortusions 413 there is a gap 412) where the one optical microlens (401) each is to be later arranged, wherein applying the 
structuring the photoresist (photoresist layer 401 is deposited and forms structure of convex lens array 401 as shown in Fig. 4I) such that the structured photoresist remains at the predetermined locations on the first side of the substrate where one optical microlens (401) each is to be later arranged, 
and arranging one microlens each on the spots of the first side of the substrate that are freed from the structured photoresist (after processing the structured substrate all the photoresist is formed into microlens and there is no photoresist on any microlens) 
Wang  does not teach applying a hydrophobic coating to the first side of the substrate, wherein applying the hydrophobic coating comprises applying the hydrophobic coating to the projecting three-dimensional protrusions, and subsequently removing the structured photoresist comprising the hydrophobic coating located thereon from the projecting three-dimensional protrusions.
Wu et al. discloses (see page 20, line 16 to page 21-line 6) applying a hydrophobic coating to the first side of the substrate (page 20, line 16-24), wherein applying the hydrophobic coating comprises applying the hydrophobic coating to the projecting three-dimensional protrusions (page 20, line 16-25 also states “on a substrate surface. A hydrophobic, or hydrophilic material is then deposited on the patterned SAM regions” ie applying hydrophobic material on protrusion), and subsequently removing the structured photoresist comprising the hydrophobic coating located thereon from the projecting three-dimensional protrusions(as shown in Fig. 4I each microlens is structured and formed on protrusion with removing some material).


Regarding claim 11, Wang  discloses a microlens arrays (see Fig.1A-8, particularly Fig. 4A-4I), comprises:
a substrate (440+430, as in Fig. 4B) that is translucent at least in portions and comprises a first side and an opposite second side, 
wherein, on the first side of the substrate, a respective multitude of  three-dimensional protrusions  (413, see paragraph [0121], as shown in Fig. 4H between adjacent prortusions 413 there is a gap 412) projecting over the respective substrate surface of the first side of the substrate arranged (as shown in the Fig. 4G),
wherein one microlens (401) is arranged on each of the surfaces of the three-dimensional protrusions that are spaced apart from the substrate and 
 and wherein a hydrophobic coating is located between the three-dimensional protrusions on the first and/or second side substrate, respectively
Wang  does not teach a hydrophobic coating is located between the three-dimensional protrusions on the first side substrate.
Wu et al. discloses (see page 20, line 16 to page 21-line 6) a hydrophobic coating is located between the three dimensional protrusions on  the first side of the substrate (page 20, line 16-24 and page 20, line 16-25 states “on a substrate surface. A 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply hydrophobic coating to substrate as stated by Wu et al. and produce the lens array of Wang for the purpose of forming appropriate patterned structure at proper location on the substrate (see page 20, line 16-24).

Regarding claim 12, Wu et al. further discloses the hydrophobic coating also covers at least in portions the surface of at least one of the three-dimensional protrusions that is spaced apart from the substrate (see page 20, line 16 to page 21-line 6).

Regarding claim 13, Wang discloses, before applying the photoresist, a metal layer (112a-d) and a layer (401) that is transparent at least in portions are arranged between the three-dimensional protrusions (413) and the substrate,(440+420) wherein the metal layer (413) is arranged on the substrate and the layer that is transparent (401) at least in portions is arranged on the metal layer,
Wang does not teach the hydrophobic coating is located on the layer that is transparent at least in portions.
Wu et al. discloses (see page 20, line 16 to page 21-line 6) a hydrophobic coating is located on the layer that is transparent at least in portions on  the first side of the substrate (page 20, line 16-24 and page 20, line 16-25 states “on a substrate 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply hydrophobic coating to the substrate and the protrusions as stated by Wu et al. and provide the lens array of Wang for the purpose of forming appropriate patterned structure at proper location on the substrate (see page 20, line 16-24).

Regarding claim 14, Wang  discloses the metal layer comprises at least one recess at spots below a three-dimensional protrusion (as in Fig. 1A metal layer 112a-d having void area between each protrusion 112a-d).

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang (20070264424 A1) in view of Wu et al. (WO 02/084340 A1) and further in view of Okazaki (20100208354 A1).

Regarding claim 2, Wang in view of Wu et al. discloses a method for manufacturing an optical microlens arrays (see Fig.1A-8, particularly Fig. 4A-4I) as in claim 1 and does not teach the method of claim 2 which is forming microlens structure similar as claimed in claim 1 on the second side of the substrate with microlens array formed by claim 1  that is further comprising: applying a photoresist to the second side of the substrate at least in portions, 

applying a hydrophobic coating to second side of the substrate and subsequently removing the structured photoresist comprising the hydrophobic coating located thereon from the second side of the substrate, and 
arranging one microlens each on the spots of the second side of the substrate that are freed from the structured photoresist.
Okazaki et al. discloses (see Fig. 3a-3d) processing substrate 10 and forming microlens array (40) on first side of the substrate and forming and aligning microlens array 82 on the second side, which is opposite side from the first side, of the substrate 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide microlens array on second side of the substrate aligned with the first side of the lens for the purpose of transferring light so that the aforesaid items are viewed vertically on a plane (see paragraph [0043]) *** , since it has been held that mere duplication of the essential working method steps as in claim 1 involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co , 193 USPQ 8.

 Regarding claim 3, Wang discloses, before applying the photoresist, a metal layer (112a-d) is arranged on the first side of the substrate.
Regarding claim 4, Wang  discloses  structuring the metal layer comprises partially and locally removing the metal layer (as in Fig. 1A metal layer 112a-d having void area between each protrusion 112a-d) so that a structure that may be backlit is provided in the metal layer.

Regarding claim 5, Wang  discloses (see Fig. 1A) the metal layer (112a-d) is arranged on the substrate (101) such that the structured part of the metal layer is located at the predetermined locations on the first side of the substrate where the one microlens (110a-h) each is to be later arranged.

Regarding claim 6, Wang  discloses (see Fig. 1A) the projecting three-dimensional protrusions (112a-h) comprise a height between 50 nm and 5 μm (see paragraph [0116] discloses protrusion height of 1.5-5 microns).

Regarding claim 7, Wang  discloses (see Fig. 1A) the projecting three-dimensional protrusions (112a-h) are configured as cylindrical (see claim 41).

Regarding claim 8, Wang  discloses diameter of 10 μm  and does not teach the cylindrical and/or transparent pedestal comprise a diameter between 50 μm and 2 mm.
Wang suggest the cylindrical diameter can be differing size and shape (see paragraph [0113] and paragraph [117]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide microlens array with varying size 

Regarding claim 9, Wang discloses (see Fig. 1A) the substrate is translucent at least at the predetermined locations where the one optical microlens each is to be arranged (see paragraph [0097]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Wang (20070264424 A1) in view of PCT application, Wu et al. (WO 02/084340 A1) and further in view of Nishikawa et al.  (6618201 B2).

 Regarding claim 10, Wang in view of Wu discloses the method as in claim 1 and do not teach  the microlenses are printed in droplets by means of an inkjet printing method for an optical material on the first and/or the second side of the substrate.
Nishikawa et al. discloses (see Fig. 3A-3C) the microlenses (42) are printed in droplets (39) by means of an inkjet printing method (44) for an optical material on the first side of the substrate (see column 7, line 59 to column 8, line 2 and column 8 line 37-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use inkjet printing method for printing microlenses on a substrate  as disclosed by Nishikawa et al. and use with the method steps  of Wang in view of Wu et al. since The ink jet method makes it possible to use ink .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida (20100181691 A1) discloses a method of depositing an optical material using ink-jet printing type and forming lens array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        February 26, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872